NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered. Claims7-8 & 19 have been cancelled.  Claims 1-6, 9-18, 20 are currently pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jeong Hyun Ju on 05/07/2021.
The application has been amended as follows: 

Claims 1 & 20 have been amended to:


a first fuel injection passage disposed at the axial center of the first fuel nozzle and configured to inject liquid fuel into a combustion chamber; 
a second fuel injection passage enclosing the first fuel injection passage, and configured to inject liquid fuel into the combustion chamber at a first predetermined spray angle with respect to the first center line; 
a first air injection passage enclosing the second fuel injection passage, and configured to inject air to be mixed with the injected liquid fuel from the second fuel injection passage, the first air injection passage receiving the air from a first air supply passage surrounding the first air injection passage via at least one through-hole formed along the first air injection passage; and 
a first water supply passage communicating with the first air injection passage and configured to [[supply]] inject water into [[to]] the first air injection passage at a location upstream of the at least one through-hole, the water and the air being mixed with each other in the first air injection passage and injected from the first air injection passage, 
wherein the second fuel injection passage is enclosed by the first water supply passage and the first air injection passage, and 
wherein the first water supply passage is disposed around the second fuel injection passage in a direction parallel to the first air injection passage, and supplies water to a combustion chamber of the combustor through the first air injection passage to mix the liquid fuel and water in the combustion chamber. 

a nozzle casing; and 
a plurality of first fuel nozzles disposed in the nozzle casing and spaced apart from each other along an annular imaginary line, each first fuel nozzle having an axial center at which a first center line is drawn and comprising: 
a first fuel injection passage disposed at the axial center of the first fuel nozzle and configured to inject liquid fuel into a combustion chamber; 
a second fuel injection passage enclosing the first fuel injection passage, and configured to inject liquid fuel into the combustion chamber at a predetermined spray angle with respect to the first center line; 
a first air injection passage enclosing the second fuel injection passage, and configured to inject air to be mixed with the injected liquid fuel from the second fuel injection passage, the first air injection passage receiving the air from a first air supply passage surrounding the first air injection passage via at least one through-hole formed along the first air injection passage; and 
a first water supply passage communicating with the first air injection passage and configured to [[supply]] inject water into [[to]] the first air injection passage at a location upstream of the at least one through-hole, the water and the air being mixed with each other in the first air injection passage and injected from the first air injection passage, 
wherein the second fuel injection passage is enclosed by the first water supply passage and the first air injection passage, and 


Reasons for Allowance
Claims 1-6, 9-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 20, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a combustor having a plurality of first fuel nozzles, each first fuel nozzle comprising a first air injection passage enclosing the second fuel injection passage, and configured to inject air to be mixed with the injected liquid fuel from the second fuel injection passage, the first air injection passage receiving the air from a first air supply passage surrounding the first air injection passage via at least one through-hole formed along the first air injection passage; and a first water supply passage communicating with the first air injection passage and configured to inject water into the first air injection passage at a location upstream of the at least one through-hole, the water and the air being mixed with each other in the first air injection passage and injected from the first air injection passage. 
The closest prior art includes Hayashi (US 2004/0035114, US 7,143,583) which teaches a fuel nozzle having multiple fuel passages and a water supply passage that injects water into a stream of air flowing through an air injection passage.  However, Hayashi fails to teach or suggest the features of a first air supply passage that surrounds the first air injection passage, the first air supply injection receiving air form the first air supply passage via at least one through-hole, and the water being injected into the first air injection passage at a location upstream of the Shershnyov (US 2017/0176000, US 10,794,589) which teaches a fuel nozzle with multiple liquid fuel injection passages and air injection passages.  However, Shershnyov teaches mixture of water with a fuel to form an emulsion that is injection into the combustor, rather than injection of water into an air injection passage. While injection of water into a combustion chamber to reduce NOx formation is well-known in the art, the prior art fails to teach or suggest the fuel nozzle configuration as claimed.  Iasillo (US 7,104,070) teaches a fuel nozzle having a water injection into an air injection passage 303 upstream of a through-hole 302 (Iasillo Fig. 3), but fails to teach that the liquid fuel and water are mixed in the combustion chamber (Iasillo’s fuel, water and air are mixed upstream of the flame zone 314; Iasillo is also silent on first and second fuel injection passages, with a second fuel injection passage spraying fuel at a predetermined spray angle). 
Claims 2-6, 9-18 are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741